Citation Nr: 0016390	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for lung 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran died in March 2000.  At the time of his death, he 
had a claim pending on the issue of entitlement to a rating 
in excess of 30 percent for lung cancer.


CONCLUSION OF LAW

The appeal on the issue of entitlement to a rating in excess 
30 percent for lung cancer must be dismissed due to the 
veteran's death.  38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has received a copy of the veteran's death 
certificate, indicating that he died in March 2000.  The 
record shows that the veteran had pending an appeal on the 
issue of entitlement to a rating in excess of 30 percent for 
lung cancer.

An appeal pending before the Board of Veterans' Appeals when 
the appellant dies will be dismissed.  38 C.F.R. § 20.1302 
(1999).

Accordingly, the veteran's appeal on the above-enumerated 
issue must be dismissed. 





ORDER

The appeal on the issue of entitlement to a rating in excess 
of 30 percent for lung cancer is dismissed.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

